DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 08 November 2021 and the amendments filed 07 October 2021 for the application filed 24 January 2020. Claims 1-3 and 5-12 are pending:
Claim 4 has been canceled; and
Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2021 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/KR2018/008485, filed 26 July 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (KR10-2018-0087354, filed 26 July 2018; K10-2017-0094888, filed 26 July 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:
“by using at least one method  selected from the group consisting of…”; and
“(d) separating the cations from the complex to purify the extracellular vesicles”.
Claim 2 is objected to because of the following informalities:
“wherein the biological sample is at least one sample selected from the group consisting of…”.
Claim 5 is objected to because of the following informalities:
“wherein step (d) comprises at least one method selected from the group consisting of…”; and
the abbreviation “EDTA” is typically reserved for “ethylenediamine tetraacetic acid” not “ethylenediamine tetraacetate”.
Claim 6 is objected to because of the following informalities:
“wherein the chelating agent is at least one chemical selected from the group consisting of…”;
“ethylendiamine tetraacetate” is spelled incorrectly (add “e” after “ethylene”); and
the abbreviation “EDTA” is typically reserved for “ethylenediamine tetraacetic acid” not “ethylenediamine tetraacetate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKAI et al. (Scientific Reports, 6, 33935, 23 September 2016, pg. 1-11).
	Regarding Claim 1, NAKAI discloses an affinity-based method for the isolation of extracellular vesicles (title, abstract). Extracellular vesicles (EVs) prepared from cell culture (i.e., a biological sample containing extracellular vesicles; §Methods, Cell culture and preparation of cell culture supernatant, pg. 9) were isolated using a Tim4-affinity method, wherein streptavidin magnetic beads, bound with biotinylated mouse Tim4-Fc, were added to a solution of EVs supplemented with CaCl2 (i.e., (a) adding cations to a biological sample containing extracellular vesicles; (b) reacting the cations with the extracellular vesicles contained in the biological sample to form an extracellular vesicle-cation insoluble complex; §Methods, Tim4-affinty purification of sEVs, pg. 9). The mixture of bead-bound sEVs in cell culture supernatant was subsequently washed three times with washing buffer (i.e., washing with buffer will presumably separate the denser bead-bound sEVs from all other non-bead-bound elements; (c) separating the extracellular vesicle-cation insoluble complex from the biological sample, wherein the separating is performed by using at least one selected from the group consisting of … gravity… precipitation, polymer-based precipitation, and organic solvent precipitation; §Methods, Tim4-affinty purification of sEVs, pg. 9). Finally, bead-bound sEVs were eluted with elution buffer comprising Tris-HCl and EDTA to produce purified EV fractions (i.e., (d) separating the cations from the complex to purify extracellular vesicles; §Methods, Tim4-affinty purification of sEVs, pg. 9).
	Regarding Claim 2, NAKAI discloses the method for isolating extracellular vesicles of Claim 1. NAKAI further discloses that the EVs were prepared from K562 cells (i.e., wherein the biological sample is at least one selected from the group consisting of mammalian cell culture medium… a cancer tissue…; §Methods, Cell culture and preparation of cell culture supernatant, pg. 9).
	Regarding Claim 3, NAKAI discloses the method for isolating extracellular vesicles of Claim 1. NAKAI further discloses supplementing the EV supernatant with 2 mM CaCl2 (i.e., wherein the cations are metal cations; §Methods, Tim4-affinity purification of sEVs, pg. 9).
	Regarding Claim 5, NAKAI discloses the method for isolating extracellular vesicles of Claim 1. NAKAI further discloses that after separating bead-bound sEVs from the EV supernatant, the sEVs were eluted with elution buffer comprising Tris-HCl and EDTA to produce purified EV fractions (i.e., wherein step (d) comprises at least one selected from the group consisting of: adding a chelating agent to the separated extracellular vesicle-cation complex.… changing the concentration of at least one selected from the group consisting of imidazole, histidine, ethylenediamine tetraacetate (EDTA), and a salt; §Methods, Tim4-affinty purification of sEVs, pg. 9).
	Regarding Claim 6, NAKAI discloses the method for isolating extracellular vesicles of Claim 5. NAKAI further discloses EDTA (i.e., wherein the chelating agent is at least one selected from the group consisting of… ethylenediamine tetraacetate (EDTA)…; §Methods, Tim4-affinty purification of sEVs, pg. 9).
	Regarding Claim 7, NAKAI discloses the method for isolating extracellular vesicles of Claim 1. NAKAI further discloses preparing the cell culture supernatant comprising the EVs, including, e.g., polymeric precipitation and ultracentrifugation (i.e., further comprising pre-treating the sample before step (a); §Methods, Cell culture and preparation of cell culture supernatant, pg. 9).
	Regarding Claim 8, NAKAI discloses the method for isolating extracellular vesicles of Claim 1. NAKAI further discloses further processing purified EV fractions by SDS-PAGE (i.e., further comprising post-treating the purified extracellular vesicles after step (d); §Methods, Gel electrophoresis and western blotting, pg. 9).
	Regarding Claim 9, NAKAI discloses the method for isolating extracellular vesicles of Claim 1. NAKAI further discloses the addition of monensin sodium salt to K562 cells to induce secretion of EVs (i.e., further comprising adding a polymer or salting-out ions in step (a); §Methods, Cell culture and preparation of cell culture supernatant, pg. 9).
	Regarding Claim 10, NAKAI discloses the method for isolating extracellular vesicles of Claim 9. NAKAI further discloses that the addition of monensin sodium salt occurs prior to addition of CaCl2 (i.e., the polymer or salting-out ion are added before, simultaneously with, or after the addition of the cations; §Methods, Cell culture and preparation of cell culture supernatant, Tim4-affinity purification of sEVs, pg. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAI et al. (Scientific Reports, 6, 33935, 23 September 2016, pg. 1-11) in view of BATRAKOVA et al. (WO 2017/173034 A1; equivalent publication US PGPub 2020/0297631 A1 is referenced herein).
	Regarding Claims 11 and 12, NAKAI discloses the method for isolating extracellular vesicles of Claim 9. NAKAI is deficient in disclosing that the polymer added to the biological sample is polyethylene glycol or polyoxazoline (Claim 11) or that the polyoxazoline is PMOZ, PEOZ, or PPOZ.
	BATRAKOVA discloses methods for forming biological treatment compositions comprising exosomes (p0003, p0007) and further discloses their purification using affinity-based magnetic stationary phases (p0073, p0354). Exosomes are isolated from cell culture (p0125). BATRAKOVA further discloses that the cells are treated by a block copolymer to advantageously increase the production of exosomes (first sentence of p0126); such block copolymer compositions include amphiphilic block copolymers (p0126), which include polyethylene glycol and poly(2-oxazolines), such as poly(2-methyl-2-oxazoline), poly(2-ethyl-2-oxazoline), and poly-(2-propyl-2-oxazoline) (p0117). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to include a step of adding a polymer to the biological sample comprising exosomes disclosed by NAKAI wherein the polymer is polyethylene glycol or polyoxazoline (Claim 11) and further wherein the polyoxazoline is poly(2-

Response to Arguments
	Applicant’s amendments filed 07 October 2021 have necessitated new grounds of rejection. Claims 1-3 and 5-10 are rejected under 35 USC 102(a)(1) as anticipated by NAKAI; Claims 11 and 12 are rejected under 35 USC 103 as obvious over NAKAI in view of BATRAKOVA.
	As explained in the 35 USC 102(a)(1) rejection of Claim 1, NAKAI discloses the separation of EV-bound beads from cell culture by washing in a buffer; due to the inherent density differences between the streptavidin-functionalized magnetic beads and other components of the biological sample, the disclosed step of washing would inherently result in the gravity-based separation of the bead-bound-EVs from the other components of the biological sample, thereby anticipating the instantly claimed limitation.
	Please note the added Claim Objections.
	All other arguments have been indirectly addressed.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777